                                          Case 5:17-cv-04260-LHK Document 164 Filed 02/26/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12    COUNTY OF MONTEREY,                                   Case No. 17-CV-04260-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                             CASE MANAGEMENT ORDER
                                  14            v.

                                  15    BLUE CROSS OF CALIFORNIA, et al.,
                                  16                   Defendants.

                                  17   Plaintiff’s Attorney: Daron Tooch
                                  18   Defendants’ Attorneys: Poopak Nourafchan, Vassiliki Iliadis

                                  19         A case management conference was held on February 26, 2020. A further case
                                       management conference is set for June 24, 2020 at 2:00 p.m. The parties shall file their joint case
                                  20   management statement by June 17, 2020.
                                  21          The parties are referred to private mediation with a completion deadline of May 27, 2020.
                                  22   The parties shall file a joint settlement status report by June 3, 2020.

                                  23           Each side shall select four additional claims, for a total of eight claims to litigate through
                                       trial. The parties shall file a list of their selected eight claims by March 6, 2020.
                                  24
                                              The Court set the following case schedule:
                                  25

                                  26    Scheduled Event                                             Date
                                        Deadline to Select Eight Claims                             March 6, 2020
                                  27

                                  28                                                      1
                                       Case No. 17-CV-04260-LHK
                                       CASE MANAGEMENT ORDER
                                         Case 5:17-cv-04260-LHK Document 164 Filed 02/26/20 Page 2 of 2




                                        Deadline for Completion of Private Mediation       May 27, 2020
                                   1
                                        Further Case Management Conference                 June 24, 2020 at 2:00 p.m.
                                   2
                                        Opening Expert Reports Due                         July 30, 2020
                                   3    Rebuttal Expert Reports Due                        August 14, 2020
                                   4    Close of Fact Discovery and Expert Discovery       September 1, 2020
                                   5    Deadline to File Dispositive and Daubert Motions   September 17, 2020
                                        (One Dispositive Motion and Daubert Motion per
                                   6    Side)
                                   7    Hearing on Dispositive Motions                     October 29, 2020 at 1:30 p.m.
                                        Final Pretrial Conference                          December 17, 2020, at 1:30 pm
                                   8
                                        Bench Trial                                        January 11, 2021 at 9:00 am
                                   9
                                        Length of Trial                                    2 days
                                  10

                                  11
                                       IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13
                                       Dated: February 26, 2020
                                  14
                                                                                   ______________________________________
                                  15
                                                                                   LUCY H. KOH
                                  16                                               United States District Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   2
                                       Case No. 17-CV-04260-LHK
                                       CASE MANAGEMENT ORDER
